Title: To George Washington from John Cleves Symmes, 8 June 1782
From: Symmes, John Cleves
To: Washington, George


                  
                     Sir.
                     Morris Town the 8th of June
                     1782.
                  
                  I beg leave to inform Your Excellency that application was made
                     to me as one of the Justices of the supreme court of this State on Monday the
                     third instant to allow writs of Habs Corps in favour of Mr Pierre Depeyster a
                     Gentleman residing back of second river in the County of Essex, who I was
                     informed had been apprehended by a Military guard on suspicion of being a spy
                     for the enemy, and then confined at the Jersey Hutts; which I accordingly did,
                     and made the writs returnable before me at Morris Town this day for the
                     convenance of the Military Gentlemen in whose custody he was, and that I might have more
                     leisure to investigate the charge and proof, that might be exhibited.
                  I am this day informed by Colonel Dayton that in consequence of
                     your Excellencys orders, he had transmitted the papers and charge against Mr
                     Depeyster to his Excellency Governor Livingston, and informed him that it was
                     your Orders to have the prisoner forwarded to West point if he thought proper
                     to submit him to a Military tribunal; to which the Governor had answered "that
                     he had laid the inclosures relative to Mr Depeyster before the Council who
                     advised him not to interfere with Mr Depeyster, but suffer him to be sent to
                     Head-Quarters" and that the prisoner had been forwarded accordingly, not conceiving that they were at Liberty to obey the writs of
                     Habs Corps contrary to your Excellency’s orders and the assent of the Governor.
                  I have some reason to think that the Governor and Council in
                     their deliberation on this subject must have supposed that the Martial Law was
                     adequate to the cognizance of a Citizen Labouring Under the charge of a spy: On
                     the examination of the Articles of War and from the Oath prescribed to the
                     Members of the Court they evidently appear to me to be limited to the officers,
                     soldiers; and dependances of the Army: and the only article that extends beyond
                     this description is the additional resolution of the twenty first day of August
                     one thousand seven hundred and seventy six, relative to spies, which is
                     expressly limited to "persons not Members of, nor owing allegiance to any of
                     the United States of America" as described in the resolution of Congress of the
                     24th of june 1776: which is the Model of, as well as foundation of the treason
                     Law of this State and should the proposed Martial trial take place, I am
                     persuaded that, that tribunal would not in the present case be adequate to
                     punish on the fullest proof.
                  I am now required to do my duty on this Occasion on behalf of a
                     subject of the State, who it is asserted is deprived of his privileges as a
                     Citizen and sent to a distant State for a trial by Law Martial, and in
                     compliance therewith request your Excellency that Mr Depeyster be rendered to
                     the Civil power of this State, that he may answer to such charges as may be
                     exhibited against him before a proper tribunal. I have the honor to be with the
                     greatest respect, Your Excellency’s most Obedient, and very humble servant
                  
                     John Cleves Symmes
                     
                  
               I have sent an officer to receive Mr. Depeyster at the Border of the State from Your Excellencys Orders.